J-S23020-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
                    Appellant               :
                                            :
              v.                            :
                                            :
ROBERT J. BOOTH, JR.                        :           No. 1773 EDA 2016

                       Appeal from the Order May 25, 2016
              in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No(s): CP-51-CR-0005705-2015

BEFORE: OLSON, SOLANO and MUSMANNO, JJ.

CONCURRING STATEMENT BY MUSMANNO, J.:                   FILED JULY 07, 2017

        I agree with the Majority’s conclusion that the first prong of the test

for a due process claim was satisfied “as the delay caused Appellee

prejudice[.]” Slip Opinion at 6. Further, I am constrained to agree with the

Majority that the second prong was not met, as the delay in filing charges

was “through no fault of the Commonwealth.” Trial Court Opinion, 8/30/16,

at 5.    Thus, Appellee’s due process claim must fail under the law as it

presently exists.

        Thus, while I reluctantly agree with the result reached by the Majority,

I am troubled by its impact. The prejudice caused to Appellee by a 23-year

delay, with no explanation as to the reason for the delay, when coupled with

charges that span a three-year period, violates the notion of fundamental

fairness essential to due process.

        Judge Olson joins this concurring statement.